Exhibit 10.4

FOURTH AMENDMENT

TO

THE PROGRESSIVE CORPORATION

2003 INCENTIVE PLAN

The Progressive Corporation 2003 Incentive Plan, as heretofore amended (the
“Plan”), is hereby amended as follows:

1. The second sentence of the first paragraph of Section 2 of the Plan is hereby
deleted, and the following is substituted in its place:

“The Committee shall consist of not less than two directors of the Company, all
of whom shall be Non-Employee Directors and Outside Directors.”

2. Except as expressly modified hereby, the terms of the Plan shall be
unchanged.

This Amendment will be effective as of April 20, 2012.

 

/s/ Charles E. Jarrett

Charles E. Jarrett Secretary